                 Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 1 of 29




Fill in this information to identify the case:

United States Bankruptcy Court for the:
                          Southern District of Texas
                                      (State)                                                                           ☐ Check if this is an
Case number (if known):                                  Chapter     11                                                     amended filing


      Official Form 201
      Voluntary Petition for Non-Individuals Filing for
      Bankruptcy                                                                                                                                   04/16
      If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor’s name and the
      case number (if known). For more information, a separate document, Instructions for Bankruptcy Forms for Non-Individuals, is
      available.



1.   Debtor’s Name                               Westmoreland Resource Partners, LP


                                                 Oxford Resource Partners, LP
2. All other names debtor used
   in the last 8 years

     Include any assumed names,
     trade names, and doing
     business as names

3. Debtor’s federal Employer                     XX-XXXXXXX
   Identification Number (EIN)
                                          Principal place of business                               Mailing address, if different from principal place
4. Debtor’s address                                                                                 of business
                                          9540 South Maroon Circle
                                          Number          Street                                    Number         Street

                                          Suite 300
                                                                                                    P.O. Box
                                          Englewood, Colorado 80112


                                          City                            State   Zip Code          City                         State        Zip Code
                                                                                                    Location of principal assets, if different from
                                                                                                    principal place of business
                                          Douglas County
                                          County                                                    Number         Street




                                                                                                    City                         State        Zip Code



                                          www.westmorelandmlp.com
5. Debtor’s website (URL)

6.   Type of debtor                       ☐ Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))

                                          ☒ Partnership (excluding LLP)

                                          ☐ Other. Specify:




     Official Form 201                     Voluntary Petition for Non-Individuals Filing for Bankruptcy                                  page 1
                  Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 2 of 29
Debtor            Westmoreland Resource Partners, LP                               Case number (if known)
           Name




                                           A. Check One:
7.   Describe debtor’s business
                                           ☐ Health Care Business (as defined in 11 U.S.C. § 101(27A))

                                           ☐ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))

                                           ☐ Railroad (as defined in 11 U.S.C. § 101(44))

                                           ☐ Stockbroker (as defined in 11 U.S.C. § 101(53A))

                                           ☐ Commodity Broker (as defined in 11 U.S.C. § 101(6))

                                           ☐ Clearing Bank (as defined in 11 U.S.C. § 781(3))

                                           ☒ None of the above

                                           B. Check all that apply:
                                           ☐ Tax-exempt entity (as described in 26 U.S.C. § 501)

                                           ☐ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C.
                                              § 80a-3)
                                           ☐ Investment advisor (as defined in 15 U.S.C. § 80b-2(a)(11))

                                           C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor. See
                                               http://www.uscourts.gov/four-digit-national-association-naics-codes .
                                           2121 (Coal Mining)

8. Under which chapter of the              Check One:
   Bankruptcy Code is the
   debtor filing?                          ☐ Chapter 7

                                           ☐ Chapter 9

                                           ☒ Chapter 11. Check all that apply:

                                                             ☐ Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to
                                                               insiders or affiliates) are less than $2,566,050 (amount subject to adjustment on
                                                               4/01/19 and every 3 years after that).
                                                             ☐ The debtor is a small business debtor as defined in 11 U.S.C. § 101(51D). If the
                                                               debtor is a small business debtor, attach the most recent balance sheet, statement
                                                               of operations, cash-flow statement, and federal income tax return, or if all of these
                                                               documents do not exist, follow the procedure in 11 U.S.C. § 1116(1)(B).
                                                             ☐ A plan is being filed with this petition.

                                                             ☐ Acceptances of the plan were solicited prepetition from one or more classes of
                                                               creditors, in accordance with 11 U.S.C. § 1126(b).
                                                             ☒ The debtor is required to file periodic reports (for example, 10K and 10Q) with the
                                                               Securities and Exchange Commission according to § 13 or 15(d) of the Securities
                                                               Exchange Act of 1934. File the Attachment to Voluntary Petition for Non-Individuals
                                                               Filing for Bankruptcy under Chapter 11 (Official Form 201A) with this form.
                                                             ☐ The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule
                                                               12b-2.
                                         ☐ Chapter 12
9. Were prior bankruptcy cases        ☒ No
   filed by or against the debtor     ☐ Yes.
   within the last 8 years?                   District                               When                      Case number
   If more than 2 cases, attach a                                                             MM/DD/YYYY
   separate list.                                 District                           When                      Case number
                                                                                              MM/DD/YYYY
10. Are any bankruptcy cases           ☐ No
    pending or being filed by a        ☒ Yes.                                                                  Relationship     Affiliate
    business partner or an                        Debtor      See Rider 1
    affiliate of the debtor?
    List all cases. If more than 1,               District    Southern District of Texas
    attach a separate list.                                                                                    When             10/09/2018




     Official Form 201                  Voluntary Petition for Non-Individuals Filing for Bankruptcy                                    page 2
                 Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 3 of 29
Debtor           Westmoreland Resource Partners, LP                                  Case number (if known)
          Name



                                                    Case number, if known _______________________                                    MM / DD / YYYY

11. Why is the case filed in this      Check all that apply:
    district?
                                       ☐     Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days
                                             immediately preceding the date of this petition or for a longer part of such 180 days than in any other
                                             district.
                                       ☒     A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.


12. Does the debtor own or have        ☒ No
    possession of any real             ☐ Yes. Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property or personal property
    that needs immediate                          Why does the property need immediate attention? (Check all that apply.)
    attention?
                                                  ☐    It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or
                                                       safety.
                                                       What is the hazard?

                                                  ☐    It needs to be physically secured or protected from the weather.

                                                   ☐   It includes perishable goods or assets that could quickly deteriorate or lose value without
                                                       attention (for example, livestock, seasonal goods, meat, dairy, produce, or securities-related
                                                       assets or other options).
                                                  ☐    Other


                                                  Where is the property?
                                                                                       Number            Street



                                                                                       City                                  State       Zip Code



                                                  Is the property insured?
                                                  ☐ No

                                                  ☐ Yes.     Insurance agency

                                                             Contact name
                                                             Phone




                       Statistical and administrative information

13. Debtor's estimation of            Check one:
    available funds
                                      ☒ Funds will be available for distribution to unsecured creditors.
                                      ☐ After any administrative expenses are paid, no funds will be available for distribution to unsecured creditors.

14. Estimated number of               ☐      1-49                      ☒      1,000-5,000                         ☐   25,001-50,000
    creditors                         ☐      50-99                     ☐      5,001-10,000                        ☐   50,001-100,000
                                      ☐      100-199                   ☐      10,001-25,000                       ☐   More than 100,000
                                      ☐      200-999



15. Estimated assets                  ☐      $0-$50,000                ☐      $1,000,001-$10 million              ☐   $500,000,001-$1 billion
                                      ☐      $50,001-$100,000          ☐      $10,000,001-$50 million             ☐   $1,000,000,001-$10 billion
                                      ☐      $100,001-$500,000         ☐      $50,000,001-$100 million            ☐   $10,000,000,001-$50 billion
                                      ☐      $500,001-$1 million       ☒      $100,000,001-$500 million           ☐   More than $50 billion




   Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                       page 3
                 Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 4 of 29
Debtor           Westmoreland Resource Partners, LP                                   Case number (if known)
          Name




16. Estimated liabilities            ☐      $0-$50,000                   ☐    $1,000,001-$10 million                ☐    $500,000,001-$1 billion
                                     ☐      $50,001-$100,000             ☐    $10,000,001-$50 million               ☐    $1,000,000,001-$10 billion
                                     ☐      $100,001-$500,000            ☐    $50,000,001-$100 million              ☐    $10,000,000,001-$50 billion
                                     ☐      $500,001-$1 million          ☒    $100,000,001-$500 million             ☐    More than $50 billion

                   Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to
           $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature of         The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this
    authorized representative of         petition.
    debtor
                                         I have been authorized to file this petition on behalf of the debtor.
                                         I have examined the information in this petition and have a reasonable belief that the information is true and
                                         correct.

                                I declare under penalty of perjury that the foregoing is true and correct.

                                         Executed on            10/09/2018
                                                              MM/ DD / YYYY


                                              /s/ Samuel Hagreen                                                Samuel Hagreen
                                              Signature of authorized representative of debtor               Printed name

                                              Title    Secretary and General Counsel




18. Signature of attorney                     /s/ Patricia B. Tomasco                                       Date        10/09/2018
                                              Signature of attorney for debtor                                          MM/DD/YYYY



                                              Patricia B. Tomasco
                                              Printed name
                                              Jackson Walker L.L.P.
                                              Firm name
                                              1401 McKinney Street, Suite 1900
                                              Number                 Street
                                              Houston                                                               Texas             77010
                                              City                                                                  State               ZIP Code
                                              (713) 752-4200                                                        ptomasco@jw.com
                                              Contact phone                                                             Email address
                                              01797600                                                Texas
                                              Bar number                                          State




   Official Form 201                      Voluntary Petition for Non-Individuals Filing for Bankruptcy                                        page 4
                    Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 5 of 29
    Official Form 201A (12/15)



                                                 UNITED STATES BANKRUPTCY COURT
                                                    SOUTHERN DISTRICT OF TEXAS
                                                         HOUSTON DIVISION

                                                                           )
     In re:                                                                )      Chapter 11
                                                                           )
     WESTMORELAND RESOURCE PARTNERS,                                       )      Case No. 18-___________(___)
     LP,                                                                   )
                                                                           )
                                       Debtor.                             )
                                                                           )

    Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11

          1. If any of the debtor’s securities are registered under Section 12 of the Securities Exchange Act of 1934, the SEC file
      number is   001-34815

          2. The following financial data is the latest available information and refers to the debtor’s condition on
      June 30, 2018


              (a)   Total assets                                                  $    236,769,929
              (b)   Total debts (including debts listed in 2.c., below)           $    405,152,828
              (c)   Debt securities held by more than 500 holders
                                                                                                                       Approximate
                                                                                                                       number of
                                                                                                                       holders:
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $
              secured     ☐    unsecured     ☐    subordinated      ☐      $


              (d)   Number of shares of preferred stock                                                                0
              (e)   Number of shares of common stock                                                                   1,284,8401


              Comments, if any:




           3. Brief description of debtor’s business: Low-cost producer and marketer of high-value thermal coal to large
      electric utilities with coal-fired power plants under long-term coal sales contracts. We also market to industrial users,
      and are the largest producer of surface mined coal in Ohio.

           4. List the names of any person who directly or indirectly owns, controls, or holds, with power to vote, 5% or more of the
      voting securities of debtor: Westmoreland Coal Company




1
    As of September 6, 2018.




    Official Form 201A                                      Attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                 Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 6 of 29




 Fill in this information to identify the case:

 United States Bankruptcy Court for the:
                           Southern District of Texas
                                       (State)                                                       ☐ Check if this is an
 Case number (if known):                                Chapter   11                                     amended filing


                                                     Rider 1
                      Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

        On the date hereof, each of the entities listed below (collectively, the “Debtors”) filed a petition in the United
States Bankruptcy Court for the Southern District of Texas for relief under chapter 11 of title 11 of the United States
Code. The Debtors have moved for joint administration of these cases under the case number assigned to the
chapter 11 case of Westmoreland Coal Company.

 •    Westmoreland Coal Company                                        •   Westmoreland Energy Services New York, Inc.
 •    Absaloka Coal, LLC                                               •   Westmoreland Energy Services, Inc.
 •    Basin Resources, Inc.                                            •   Westmoreland Energy, LLC
 •    Buckingham Coal Company, LLC                                     •   Westmoreland Kemmerer Fee Coal Holdings, LLC
 •    Dakota Westmoreland Corporation                                  •   Westmoreland Kemmerer, LLC
 •    Daron Coal Company, LLC                                          •   Westmoreland Mining LLC
 •    Harrison Resources, LLC                                          •   Westmoreland North Carolina Power LLC
 •    Haystack Coal Company                                            •   Westmoreland Partners
 •    Oxford Conesville, LLC                                           •   Westmoreland Power, Inc.
 •    Oxford Mining Company - Kentucky, LLC                            •   Westmoreland Resource Partners, LP
 •    Oxford Mining Company, LLC                                       •   Westmoreland Resources GP, LLC
 •    San Juan Coal Company                                            •   Westmoreland Resources Inc.
 •    San Juan Transportation Company                                  •   Westmoreland San Juan Holdings, Inc.
 •    Texas Westmoreland Coal Company                                  •   Westmoreland San Juan, LLC
 •    WCC Land Holding Company, Inc.                                   •   Westmoreland Savage Corporation
 •    WEI-Roanoke Valley, Inc.                                         •   Westmoreland Texas Jewett Coal Company
 •    Western Energy Company                                           •   Westmoreland-Roanoke Valley, LP
 •    Westmoreland Coal Company Asset Corp.                            •   WRI Partners, Inc.
 •    Westmoreland Coal Sales Company, Inc.
              Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 7 of 29



                                  UNITED STATES BANKRUPTCY COURT
                                     SOUTHERN DISTRICT OF TEXAS
                                          HOUSTON DIVISION

                                                         )
    In re:                                               )     Chapter 11
                                                         )
    WESTMORELAND RESOURCE PARTNERS,                      )     Case No. 18-___________(___)
    LP,                                                  )
                                                         )
                             Debtor.                     )
                                                         )

                                   LIST OF EQUITY SECURITY HOLDERS2

             Debtor            Equity Holders         Address of Equity          Type of        Percentage
                                                           Holder                 Equity         of Equity
                                                                                 Security          Held
                                                    3540 South Maroon
                            Westmoreland Coal       Circle, Suite 300,
                                                                                 Series A           100%
                            Company                 Englewood, Colorado
                                                    80112
                                                    3540 South Maroon
                            Westmoreland Coal       Circle, Suite 300,
                                                                                 Series B           100%
    Westmoreland            Company                 Englewood, Colorado
    Resource Partners,                              80112
    LP                                              3540 South Maroon
                            Westmoreland            Circle, Suite 300,
                                                                                Series GP           100%
                            Resources GP, LLC       Englewood, Colorado
                                                    80112
                                                    55 Water Street
                            Cede & Co.              New York, New York           Common            92.92%
                                                    10041




2
       This list serves as the disclosure required to be made by the debtor pursuant to rule 1007 of the Federal
       Rules of Bankruptcy Procedure. All equity positions listed are as of the date of commencement of the
       chapter 11 case.
          Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 8 of 29



                               UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

                                                      )
 In re:                                               )    Chapter 11
                                                      )
 WESTMORELAND RESOURCE PARTNERS,                      )    Case No. 18-___________(___)
 LP,                                                  )
                                                      )
                          Debtor.                     )
                                                      )

                                    CORPORATE OWNERSHIP STATEMENT

         Pursuant to rules 1007(a)(1) and 7007.1 of the Federal Rules of Bankruptcy Procedure, the
following are corporations, other than a government unit, that directly or indirectly own 10% or more of any
class of the debtor’s equity interest:

                     Shareholder                            Approximate Percentage of Shares Held

     Westmoreland Coal Company                                             100% (Series A)
     Westmoreland Coal Company                                             100% (Series B)
     Westmoreland Resources GP, LLC                                       100% (Series GP)
     Cede & Co.                                                           92.92% (Common)
                 Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 9 of 29



    Fill in this information to identify the case and this filing:

   Debtor Name          Westmoreland Resource Partners, LP

   United States Bankruptcy Court for the:                Southern District of Texas
                                                                                                  (State)
   Case number (If known):



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                        12/15

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and
submit this form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in
the document, and any amendments of those documents. This form must state the individual’s position or relationship to the
debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property
by fraud in connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18
U.S.C. §§ 152, 1341, 1519, and 3571.



            Declaration and signature

          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the
          partnership; or another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true
          and correct:

      ☐     Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)
      ☐     Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
      ☐     Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)
      ☐     Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
      ☐     Schedule H: Codebtors (Official Form 206H)
      ☐     Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
      ☐     Amended Schedule
      ☒     Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 50 Largest Unsecured Claims and Are Not Insiders
            (Official Form 204)
      ☒     Other document that requires a declaration                      List of Equity Security Holders and Corporate Ownership
            Statement
    I declare under penalty of perjury that the foregoing is true and correct.

     Executed on
                                                                                  /s/ Samuel Hagreen
                                       10/09/2018
                                       MM/ DD/YYYY                               Signature of individual signing on behalf of debtor
                                                                                 Samuel Hagreen
                                                                                 Printed name
                                                                                 Secretary and General Counsel
                                                                                 Position or relationship to debtor

Official Form 202                          Declaration Under Penalty of Perjury for Non-Individual Debtors
                             Case 18-35702 Document 1 Filed in TXSB on 10/09/18 Page 10 of 29



     Fill in this information to identify the case:

     Debtor name         Westmoreland Coal Company, et al.

     United States Bankruptcy Court for the:     Southern District of Texas                                                              